Case 1:18-cv-07291-VSB-RWL Document 74-27 Filed 08/10/20 Page 1 of 3




                  EXHIBIT 26
                    Case 1:18-cv-07291-VSB-RWL Document 74-27 Filed 08/10/20 Page 2 of 3
SDNY CM/ECF NextGen Version 1.2-Query                                                                            8/6/20, 4)25 PM




                                                               Select A Case


                                               Mark Rubenstein is a plaintiff in 11 cases.


                                                                                                         15:0078(15:78m(a)
  1:11-cv-
                      Rubenstein v. Oilsands Quest Inc. et al             filed 02/24/11 closed 08/06/13 Securities
  01288-JSR
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:19-cv-            Rubenstein v. Heron Therapeutics, Inc.
                                                                          filed 05/07/19 closed 05/09/19 Securities
  04117-ER            et al
                                                                                                         Exchange Act)


                                                                                                        15:0078(15:78m(a)
  1:19-cv-
                      Rubenstein v. Siokas et al                          filed 07/25/19                Securities
  06976-KPF
                                                                                                        Exchange Act)


                                                                                                        15:0078(15:78m(a)
  1:19-cv-            Rubenstein v. Knight-Swift
                                                                          filed 08/20/19                Securities
  07802-KPF           Transportation Holdings Inc. et al
                                                                                                        Exchange Act)


                                                                                                        15:0078(15:78m(a)
  1:19-cv-            Donoghue et al v. Astro Aerospace Ltd.
                                                             filed 08/26/19                             Securities
  07991-JPO           et al
                                                                                                        Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:19-cv-
            Donoghue et al v. Ambase Corp. et al                          filed 09/03/19 closed 12/13/19 Securities
  08179-NRB
                                                                                                         Exchange Act)


                                                                                                        15:0078(15:78m(a)
  1:20-cv-            IN RE MYOVANT SCIENCES LTD.
                                                                          filed 02/29/20                Securities
  01807-JGK           SECTION l6(b) LITIGATION
                                                                                                        Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:20-cv-            Rubenstein et al v. HollyFrontier
                                                                          filed 05/02/20 closed 05/22/20 Securities
  03442-VM            Corporation et al
                                                                                                         Exchange Act)


                                                                                                        15:0078(15:78m(a)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?100394201343533-L_1_0-1                                              Page 1 of 2
                    Case 1:18-cv-07291-VSB-RWL Document 74-27 Filed 08/10/20 Page 3 of 3
SDNY CM/ECF NextGen Version 1.2-Query                                                                               8/6/20, 4)25 PM



  1:20-cv-  Donoghue et al v. National Health                                filed 05/13/20                Securities
  03697-VEC Investors, Inc. et al                                                                          Exchange Act)



                                                                                                            15:0078(15:78m(a)
  1:20-cv-            Donoghue et al v. H&E Equipment
                                                                             filed 05/15/20 closed 06/10/20 Securities
  03778-VM            Services, Inc. et al
                                                                                                            Exchange Act)


  1:20-cv-                                                                                                 15:0078(15:78m(a)
                      Rubenstein et al v. IMAX Corporation
  03961-                                                                     filed 05/21/20                Securities
                      et al
  GHW                                                                                                      Exchange Act)


                                                          PACER Service Center
                                                               Transaction Receipt
                                                                  08/06/2020 16:24:47
                                   PACER                                     Client
                                                   daniellemclaughlin1975
                                   Login:                                    Code:
                                                                                       COA: 15:0078 Last
                                                                             Search
                                   Description: Search                                 Name: RUBENSTEIN
                                                                             Criteria:
                                                                                       First Name: MARK
                                   Billable
                                                   1                         Cost:      0.10
                                   Pages:




https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?100394201343533-L_1_0-1                                                 Page 2 of 2
